

116 HRES 1053 RH: Providing for consideration of the bill (H.R. 6395) to authorize appropriations for fiscal year 2021 for military activities of the Department of Defense and for military construction, to prescribe military personnel strengths for such fiscal year, and for other purposes; providing for consideration of the bill (H.R. 7027) making additional supplemental appropriations for disaster relief requirements for the fiscal year ending September 30, 2020, and for other purposes; providing for consideration of the bill (H.R. 7327) making additional supplemental appropriations for disaster relief requirements for the fiscal year ending September 30, 2020, and for other purposes; and providing for consideration of the Senate amendments to the bill (H.R. 1957) to amend the Internal Revenue Code of 1986 to modernize and improve the Internal Revenue Service, and for other purposes.
U.S. House of Representatives
2020-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IVHouse Calendar No. 84116th CONGRESS2d SessionH. RES. 1053[Report No. 116–457]IN THE HOUSE OF REPRESENTATIVESJuly 20, 2020Mr. Perlmutter, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be printedRESOLUTIONProviding for consideration of the bill (H.R. 6395) to authorize appropriations for fiscal year 2021 for military activities of the Department of Defense and for military construction, to prescribe military personnel strengths for such fiscal year, and for other purposes; providing for consideration of the bill (H.R. 7027) making additional supplemental appropriations for disaster relief requirements for the fiscal year ending September 30, 2020, and for other purposes; providing for consideration of the bill (H.R. 7327) making additional supplemental appropriations for disaster relief requirements for the fiscal year ending September 30, 2020, and for other purposes; and providing for consideration of the Senate amendments to the bill (H.R. 1957) to amend the Internal Revenue Code of 1986 to modernize and improve the Internal Revenue Service, and for other purposes.That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 6395) to authorize appropriations for fiscal year 2021 for military activities of the Department of Defense and for military construction, to prescribe military personnel strengths for such fiscal year, and for other purposes. All points of order against consideration of the bill are waived. In lieu of the amendment in the nature of a substitute recommended by the Committee on Armed Services now printed in the bill, an amendment in the nature of a substitute consisting of the text of Rules Committee Print 116–57 shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Armed Services; (2) the further amendments described in section 2 of this resolution; (2) the amendments en bloc described in section 3 of this resolution; and (4) one motion to recommit with or without instructions.2.After debate pursuant to the first section of this resolution, each further amendment printed in the report of the Committee on Rules not earlier considered as part of amendments en bloc pursuant to section 3 of this resolution shall be considered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, may be withdrawn by the proponent at any time before the question is put thereon, shall not be subject to amendment, and shall not be subject to a demand for division of the question.3.It shall be in order at any time after debate pursuant to the first section of this resolution for the chair of the Committee on Armed Services or his designee to offer amendments en bloc consisting of further amendments printed in the report of the Committee on Rules accompanying this resolution not earlier disposed of. Amendments en bloc offered pursuant to this section shall be considered as read, shall be debatable for 30 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Armed Services or their respective designees, shall not be subject to amendment, and shall not be subject to a demand for division of the question.4.All points of order against the further amendments printed in the report of the Committee on Rules or amendments en bloc described in section 3 of this resolution are waived.5.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 7027) making additional supplemental appropriations for disaster relief requirements for the fiscal year ending September 30, 2020, and for other purposes. All points of order against consideration of the bill are waived. An amendment in the nature of a substitute consisting of the text of Rules Committee Print 116-58 shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. Clause 2(e) of rule XXI shall not apply during consideration of the bill. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided among and controlled by the chair and ranking minority member of the Committee on Appropriations and the chair and ranking minority member of the Committee on Education and Labor; and (2) one motion to recommit with or without instructions.6.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 7327) making additional supplemental appropriations for disaster relief requirements for the fiscal year ending September 30, 2020, and for other purposes. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. Clause 2(e) of rule XXI shall not apply during consideration of the bill. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided among and controlled by the chair and ranking minority member of the Committee on Appropriations and the chair and ranking minority member of the Committee on Ways and Means; and (2) one motion to recommit.7.Upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 1957) to amend the Internal Revenue Code of 1986 to modernize and improve the Internal Revenue Service, and for other purposes, with the Senate amendments thereto, and to consider in the House, without intervention of any point of order, a single motion offered by the chair of the Committee on Natural Resources or his designee that the House concur in the Senate amendments. The Senate amendments and the motion shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on Natural Resources. The previous question shall be considered as ordered on the motion to its adoption without intervening motion or demand for division of the question.8.House Resolution 967, agreed to May 15, 2020 (as amended by House Resolution 1017, agreed to June 25, 2020) is amended— (1)in section 4, by striking "July 31, 2020" and inserting "September 21, 2020"; (2)in section 11, by striking "legislative day of July 31, 2020" and inserting "calendar day of September 20, 2020"; and (3)in section 12, by striking "July 31, 2020" and inserting "September 21, 2020".July 20, 2020Referred to the House Calendar and ordered to be printed